Citation Nr: 0425550	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, claimed as post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney 


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active duty in the Army from May 1969 to 
December 1971 and in the Navy from July 1973 to March 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO determined that new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for a chronic acquired psychiatric disorder, including PTSD, 
had not been submitted.  The veteran testified at a Travel 
Board hearing held before the undersigned at the RO in August 
2001 in connection with his appeal.  

In November 2001 the Board remanded the appeal to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO subsequently continued its prior denial of 
the claim and returned the case to the Board for further 
appellate review.  

When the case was before the Board in November 2001 the Board 
pointed out that the veteran appeared to be raising a claim 
of entitlement to a total compensation rating based on 
individual unemployability (TDIU) and referred the matter to 
the RO for clarification and appropriate action.  No action 
has been taken on this matter and the issue is again referred 
to the attention of the RO.  See Godfrey v. Brown, 7 Vet. App 
398 (1995).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in January 
2002, January 2003, and July 2003 which comply with the 
notice requirements of Quartuccio, supra.  

While the case was in remand status at the RO, the veteran 
submitted, through his attorney, a large quantity of 
additional medical evidence to be considered by VA in 
connection with his service connection claim.  It appears, 
however, that this evidence was not considered by the RO, 
inasmuch as a rating decision was not prepared and a 
supplemental statement of the case was not issued.  

The veteran has not waived his right to have this evidence 
considered by the RO.  Therefore, to comply with the 
requirements of 38 C.F.R. § 19.37(a) (2003), the Board must 
remand the case for further RO action pursuant to the 
regulatory requirements.  See Stegall v. West, 11 Vet. App. 
268 (1998).  


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should readjudicate the 
veteran's claim in light of all of the 
evidence of record, including the 
evidence received in January 2004.  

If the claim is found to be reopened, all 
evidentiary development necessary to 
satisfy the duty to assist pursuant to 
the VCAA, including accomplishment of a 
VA examination, should be undertaken.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) deemed necessary without good cause shown may 
adversely affect the outcome of his claim and may result in a 
denial.  38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

